Title: From Alexander Hamilton to James McHenry, 30 March 1799
From: Hamilton, Alexander
To: McHenry, James



New York March 30th 1799
Sir

I have been honored with your several letters of the 21. 22. 26. 27 and 28 instant. All necessary directions have been given towards the commencement of the business of Recruiting in the states of Connecticut New York New Jersey Pensylvania & Delaware the moment the necessary supplies of bounty money and cloathing shall have been furnished, and towards the preparation for it in the other States as far South as Virginia inclusively, when the necessary intermediate measures shall have been matured.
I conclude from your silence that you do not think your special fiat necessary as to the arrangement for the Distribution of the abovementioned five States into Districts and Subdistricts, and on this supposition I have ventured to proceed upon it as adopted. If you meditate alterations, these can be transmitted when known. Connecticut, New York New Jersey & Pensylvania will form each a Regimental Circle. Delaware, and three of the subdistricts of Pensylvania (to be excepted out of that Circle) will be annexed to the Circle of New Jersey. The circles will be numbered in correspondency with the Regiments.
But I observe that it is intended that the Cloathing for New Jersey Pensylvania & Delaware shall be forwarded from Philadelphia by the Quarter Master General to the several Stations. Allow me to observe that this will break in upon that plan of accountability for the supplies from time to time to be issued to the several Regiments which is in my opinion essential to regularity and safety. Whereever it is practicable the whole ought to be delivered to the proper officer of the Regimental Staff to be by him distributed among the companies.
On recollection, it occurs that in the practice of our Revolution Army as well as in that of the present, the Pay Master has acted as Regimental Clothier. And differently from my first impression, I now think that this ought to be the plan. It will facilitate the deduction for extra Cloathing, when obliged to be furnished, out of the pay of the soldiery.
Pursuant to this idea, I have directed that the Pay Masters of the Regiments of Moore & Ogden make direct application at Philadelphia for the Cloathing intended to be supplied for those Regiments.
The advanced state of the Spring renders it immaterial whether Woolen overalls can now be furnished for the Recruits. Those of Linnen will suffice.
I have not yet been informed of the names of the Contractors or Agents of the War Department in the respective States in order to direct the Commandants of Regiments where to resort for provisions and other supplies.
With very great respect   I have the honor to be   Sir   Yr. Obed serv

The Secy. of War

